Citation Nr: 0636045	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-15 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for treatment at the University of California San Francisco 
Medical Center from May 27, 2002, to May 31, 2002.  


REPRESENTATION

Appellant represented by:	Viola R. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Medical Center (MC) in San Francisco, California.  The 
veteran was treated at the non-federal facility in question.  
The appellant in this case is the State Hospital in 
California where the veteran was treated.

In February 2006, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


REMAND

The Board concludes that a remand is necessary in this case.  
First, the 2005 letter informing the appellant of the 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA) is inadequate.  Specifically, the appellant was not 
informed of the evidence necessary to substantiate the claim 
for reimbursement of medical expenses at a non-VA facility 
under the Millennium Act.  Additionally, it was not told of 
the evidence that VA would seek to provide and the evidence 
that the claimant is expected to provide, to include asking 
the claimant to submit any evidence in its possession that 
pertains to the claim.  

Second, there is no appropriate opinion regarding whether the 
veteran's treatment at the private facility was for a 
condition of such a nature that a prudent layperson 
possessing an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  See 38 C.F.R. 
§ 17.1002(b) (2006).

Third, while VA determined that VA facilities were feasibly 
available, there was no finding regarding whether an attempt 
to use a VA or other federal facility beforehand would not 
have been considered reasonable by a prudent layperson.  See 
38 C.F.R. § 17.1002(c) (2006).  There is nothing in the 
record to show the distance between the veteran's residence 
and the private facility and the veteran's residence and a VA 
or federal facility.

Additionally, the statement of the case says that the 
feasibility determination reported was made by a physician.  
That opinion does not appear to be on file.  The opinion, and 
any reasoning provided should be associated with the file.

Finally, although the matter was not reached as it was denied 
on another basis, it should be indicated whether appellant 
had been an "active Department health-care participant" 
receiving "care" in the 24 month period preceding the time 
period in question.

The Board notes that the appellant submitted additional 
evidence at the February 2006 hearing before the undersigned, 
which should be considered by the VAMC.  See 38 C.F.R. 
§ 20.1304(c) (2006).

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Send the appellant a proper VCAA 
letter providing the following 
information: the evidence necessary to 
substantiate the claim for entitlement to 
reimbursement of medical expenses under 
the Millennium Act; the evidence that VA 
will seek to provide and that the 
claimant is expected to provide; and 
request that the claimant provide any 
evidence in its possession that pertains 
to the claim.  Allow the claimant at 
least 60 days to submit any evidence or 
request that VA assist it in obtaining 
evidence.  

2.  Obtain opinions by the appropriate VA 
personnel regarding whether the veteran's 
treatment at the private facility was for 
a condition of such a nature that a 
prudent layperson possessing an average 
knowledge of health and medicine could 
reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part.  See 
38 C.F.R. § 17.1002(b) (2006).  If it is 
determined that the condition met this 
criteria, indicate when the emergent 
condition ended.  See 38 C.F.R. 
§ 17.1002(d) (2006).  Also associate an 
opinion regarding whether an attempt to 
use a VA or other federal facility 
beforehand would not have been considered 
reasonable by a prudent layperson.  See 
38 C.F.R. § 17.1002(c) (2006).  The 
physician's opinion referred to in the 
statement of the case should be 
associated with the folder.  It should 
also be certified as to whether the 
veteran had received VA health care 
within 2 years prior to the time period 
in question.

3.  The VAMC may conduct any additional 
development necessary to decide the 
issue.  Additional adjudication of the 
issue should then be undertaken in 
accordance with all appropriate laws and 
regulations.

4.  If the claim remains denied, issue a 
supplemental statement of the case.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

